 339314 NLRB No. 61SHANE FELTER INDUSTRIES1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.In adopting the judge's findings that the Respondent's layoff ofGeorge Lesko, without first bargaining with the collective-bargaining
representative of its employees, was in violation of Sec. 8(a)(5) of
the Act, we note that the Respondent does not except to the judge's
finding that the layoff decision was a mandatory subject of bar-
gaining.2We have amended the judge's order to require reinstatement andbackpay for George Lesko. See Synergy Gas Corp., 309 NLRB 179fn. 1 (1992).Shane Felter Industries and United Mine Workersof America, AFL±CIO. Cases 6±CA±24185, 6±CA±24230, and 6±CA±24464July 12, 1994DECISION AND ORDERBYMEMBERSSTEPHENS, DEVANEY, ANDCOHENOn March 31, 1993, Administrative Law JudgeRichard A. Scully issued the attached decision. The
Respondent filed exceptions, and a response to the
General Counsel's exceptions and a supporting brief,
the General Counsel filed an answering brief and a
cross-exception, and the Charging Party filed an an-
swer to the Respondent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order,2asmodified.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, Shane
Felter Industries, Inc., Uniontown, Pennsylvania, its of-
ficers, agents, successors, and assigns, shall take the
action set forth in the Order as modified.1. Substitute the following for paragraph 2(d).
``(d) Offer to Franklin Hough and George Lesko im-mediate and full reinstatement to their former jobs or,
if those jobs no longer exist, to substantially equivalent
positions, without prejudice to their seniority or other
rights and privileges previously enjoyed, and make
them whole for lost earnings in the manner set forth
in the remedy section of the judge's decision.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
threaten our employees that we willclose our business because they have selected United
Mine Workers of America, AFL±CIO, or any other
union, as their collective-bargaining representative.WEWILLNOT
tell employees it was futile to haveselected the Union as their collective-bargaining rep-
resentative because we will never sign a contract with
the Union.WEWILLNOT
threaten employees with unspecifiedreprisals because they have selected the Union as their
collective-bargaining representative or because the
Union has filed unfair labor practice charges against
us.WEWILLNOT
threaten employees with bodily harmbecause they have selected the Union as their collec-
tive-bargaining representative.We will not discharge or otherwise discriminateagainst employees because they have selected the
Union as their collective-bargaining representative.WEWILLNOT
refuse to bargain with the Union, asthe exclusive collective-bargaining representative of
our employees in the appropriate unit, by making uni-
lateral changes in wages, hours, and other terms and
conditions of employment.WEWILLNOT
lay off unit employees without firstproviding the Union with notice and an opportunity to
bargain about the layoff decision and the effects of that
decision.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce our employees in the exercise
of the rights guaranteed them by Section 7 of the Act.WEWILL
notify and, on request, bargain with theUnion concerning any proposed changes in wages,
hours, and other terms and conditions of employment
of our employees.WEWILL
reinstate the rate of reimbursement underour health benefits plan for the prescription drug
Ativan at 100 percent and WEWILL
make whole Tim-othy Manchas for any loss suffered by our having un-
lawfully reduced that rate to 50 percent, effective No-
vember 1, 1991, with interest. 340DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The charge in Case 6±CA±24185 was filed on January 6, 1992.The charge in Case 6±CA±24230 was filed on January 23, 1992, and
amended charges were filed on January 29 and April 17, 1992. The
charge in Case 6±CA±24464 was filed on April 10, 1992, and an
amended charge was filed on May 20, 1992.2Prior to the hearing, the parties entered into a settlement agree-ment which disposed of certain of the allegations in Cases 6±CA±
24185 and 6±CA±24230.3Counsel for the General Counsel's uncontested motion to correcterrors in the hearing transcript is granted.4Hereinafter, all dates are in 1991 unless otherwise indicated.WEWILL
notify and, on request, bargain with theUnion concerning any proposed decision to lay off unit
employees and the effects of the decision on the em-
ployees.WEWILL
offer to Franklin Hough and George Leskoimmediate and full reinstatement to their former jobs
or, if those jobs no longer exist, to substantially equiv-
alent positions, without prejudice to their seniority or
other rights and privileges previously enjoyed, and WEWILLmake them whole for any loss of earnings suf-fered as a result of their termination and layoff respec-
tively, with interest.WEWILL
remove from our records all references toour unlawful discharge of Franklin Hough and WEWILLinform him in writing that this is being done andthat the discharge will not be used against him in any
way.SHANEFELTERINDUSTRIES, INC.Robin F. Wiegand, Esq., for the General Counsel.Kelvin C. Berens, Esq. and Jerylyn R. Bridgeford, Esq., ofOmaha, Nebraska, for the Respondent.William Manion, Esq., of Washington, Pennsylvania, for theCharging Party.DECISIONSTATEMENTOFTHE
CASERICHARDA. SCULLY, Administrative Law Judge. Uponcharges filed by United Mine Workers of America, AFL±
CIO (the Union),1the Regional Director for Region 6 of theNational Labor Relations Board (the Board), issued com-
plaints on March 26 and May 22, 1992, alleging that Shane
Felter Industries, Inc. (the Respondent), committed certain
violations of Section 8(a)(1), (3), and (5) of the National
Labor Relations Act (the Act). The Respondent filed timely
answers denying that it had committed any violation of the
Act.A hearing was held in Uniontown, Pennsylvania, on Sep-tember 1 and 2, 1992,2at which all parties were given a fullopportunity to participate, to examine and cross-examine wit-
nesses, and to present other evidence and argument. Briefs
submitted on behalf of the parties have been given due con-
sideration.3On the entire record and from my observation ofthe demeanor of the witnesses, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFTHERESPONDENT
At all times material, the Respondent was a Pennsylvaniacorporation with an office and place of business in
Uniontown, Pennsylvania, engaged in the fabrication of
structural steel and bridge components. During the 12-month
period ending March 31, 1992, the Respondent, in the con-
duct of its business operations, sold and shipped from its
Uniontown, Pennsylvania facility goods valued in excess of
$50,000 directly to points outside the Commonwealth of
Pennsylvania. The Respondent admits, and I find, that it is
an employer engaged in commerce within the meaning of
Section 2(2), (6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
The Respondent admits, and I find, that at all times mate-rial the Union was a labor organization within the meaning
of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe Union began an organizing drive among the the Re-spondent's production and maintenance employees during the
early part of 1991 and filed a representation petition on Feb-
ruary 15, 1991.4A stipulated election was held on April 26,which the Union won, and on May 6 it was certified by the
Board as the exclusive collective-bargaining representative of
the employees in a unit consisting of:All full-time and regular part-time production andmaintenance employees employed by the Employer at
its Route 51, Uniontown, Pennsylvania, facility, includ-
ing painters, fitters, welders, burners, laborers, plant
clericals, inspection employees, working foremen,
draftspersons, property maintenance employees and util-
ity employees; excluding office clerical employees and
guards, professional employees, and supervisors as de-
fined in the Act.The parties began negotiating for a collective-bargainingagreement in July, but as of the date of the hearing herein,
no agreement had been reached.B. The 8(a)(1) AllegationsEmployee William Sellong testified that in August he hada conversation with his immediate supervisor, Ron Beckman,
in which Beckman told him and employee Mark Ansel that
Denny Shanefelter, the Company's founder and president,
would never let the Union get in and would close the shop
before that would happen. Beckman also began whipping a
beam with a nylon strap and said that the employees ``should
be beat down like dogs.'' Sellong testified to other conversa-
tions with Beckman between mid-July and November 18, in
which Beckman told him that the Union would never get in
and that Shanefelter would close the shop before that hap-
pened. Employee Stephen Workman testified that on as many
as 10 occasions he discussed the subject of the Union with 341SHANE FELTER INDUSTRIESBeckman. He described one conversation in mid-October inwhich Beckman said that Shanefelter had told him that the
employees would never get a union there and that ``he would
close the place down before he would let the Union enter
into a contract.''Employee Robert Greenwald testified that on August 26he was told by Emery Stewart, the Respondent's production
manager, ``Bob, keep your nose clean with this union crowd
and everything will be okay'' and ``this union isn't going to
go anywhere here.''As is discussed below, in the latter part of 1991 the Re-spondent changed its health insurance claims processingagent. In February 1992, employee Timothy Manchas learned
that the rate of reimbursement for the prescription drug
Ativan, taken by his wife, had been reduced. Manchas who
was a member of the employees' bargaining committee testi-
fied that the matter was discussed at bargaining sessions in
February and March 1992. Manchas also testified that on
April 13, 1992, he was approached by Joseph Hiznaneck, the
Respondent's controller, who said that he understood that
Manchas was having problems with his health insurance
claims. When Manchas replied that he was, Hiznaneck said,
``[Y]ou are a fucking asshole.'' He repeated the same com-
ment over and over getting louder and louder. When
Manchas finally indicated he had heard enough, Hiznaneck
said, ``[W]e will see what happens when we get before the
man, you fucking asshole,'' and ``we will see how well I
take care of your fucking claims from now on.''At the hearing, counsel for the Respondent amended itsanswers to the complaints in these matters to admit the alle-
gations that the foregoing incidents constituted violations of
Section 8(a)(1) of the Act. The testimony concerning these
incidents was credible and uncontradicted. It is clear that a
supervisor's statements to unit employees, such as those of
Beckman, that the employer would close its business rather
than deal with the employees' chosen collective-bargaining
representative and that the employees should be subjected to
physical abuse because they have chosen that representative,
constitute coercion, interfere with rights protected by Section
7 of the Act, and violate Section 8(a)(1). E.g., WilliamsonMemorial Hospital, 284 NLRB 37, 39 (1987); Lord Jim's,259 NLRB 1162, 1164±1165 (1982). Likewise, Beckman's
comments to unit employees, that the employer would never
enter into a contract with the Union, implied that the em-
ployees' support for the Union was futile and violated Sec-
tion 8(a)(1). Rood Industries, 278 NLRB 160, 164 (1986); ElRancho Market, 235 NLRB 468, 471±472 (1978). Stewart'scomment to Greenwald, that he should avoid contact with the
``union crowd,'' threatened him with unspecified reprisals if
he did not do so and unlawfully restricted the employee's
protected activities in violation of Section 8(a)(1). LordJim's, supra at 1164. Hiznaneck's statement to Manchas im-plied that he would no longer process Manchas' health insur-
ance claims in the same manner as before. This obviously re-
sulted from the fact that Manchas had raised objections about
his claims through the Union, which a few days before had
filed an unfair labor practice charge with the Board over the
reduction in health benefits. The statement threatened him
with adverse consequences for seeking the help of the Union
and invoking the Board's processes and violated Section
8(a)(1).C. The 8(a)(3) and (1) AllegationsIt is alleged that the Respondent violated Section 8(a)(3)by discharging employee Franklin Hough and by suspending
employee Dan Tantlinger for a day because of their support
for the Union. The Respondent contends that Hough was dis-
charged after 1 week on the job because his job performance
was unsatisfactory and that Tantlinger was properly dis-
ciplined for insubordinate conduct.In cases such as these, where the employer's motivationfor taking certain actions is in issue, those actions must be
analyzed in accordance with the test outlined by the Board
in Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 800(1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved
in NLRB v. Transportation Management Corp., 462 U.S. 393(1983). Under Wright Line, the General Counsel must makea prima facie showing sufficient to support the inference that
protected conduct was a motivating factor in the employer's
decision. Once that has been done, the burden shifts to the
Respondent to demonstrate that it would have taken the same
action even in the absence of protected conduct on the part
of its employees.The record contains clear evidence of union animus on thepart of the Respondent. In addition to the violations of Sec-
tion 8(a)(1) discussed above, Company President Shanefelter
testified that he viewed representation of his employees by
the Union as a threat to the success of the business, that he
did not want the Union representing his employees, that he
was very upset when he learned that the Union had won the
election, and that he felt such representation took away his
dignity and reduced him to ``a zero.'' Employees Manchas
and James Yaugher credibly testified to a meeting
Shanefelter held with employees in March 1991, after he
learned of the Union's attempt to organize the Company.
Shanefelter held up a stack of papers he said were employ-
ment applications and angrily said if the employees did not
want to work there others did. He also held up a blank piece
of paper and said that if they chose the Union to represent
them, they would not start out with what they have now but
would start out with what was on the paperÐ``nothing.''
While this meeting occurred more than 6 months prior to the
first charge in this matter and Shanefelter's statements are
not alleged as violations, they are relevant as background and
demonstrate animus on the part of the Respondent. The
Board has held that statements that imply that union sup-
porters are unhappy with their jobs and should seek employ-
ment elsewhere are threatening and coercive. Intertherm,Inc., 235 NLRB 22 (1978). Shanefelter's comments con-cerning the blank sheet of paper did not purport to be merely
an explanation of the realities of the bargaining process, but
unlawfully conveyed the threat that they would be deprived
of existing benefits if they chose the Union to represent
them. Fountainview Place, 281 NLRB 26, 29±30 (1986).Union International Representative Richard Barchiesi
credibly testified that on October 24 he telephoned
Shanefelter to introduce himself and discuss contract negotia-tions. He said that Shanefelter began screaming at him, said
that the UMWA is nothing but a joke, that it would never
get a contract, and that the Union had ``destroyed his dignity,
his reputation and his family.'' 342DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5The Respondent seeks to attack Hough's credibility by arguingthat Hough testified during cross-examination that he had never spo-
ken with Herring, his immediate superior. Taken in context, it ap-
pears that Hough was denying only that he had any conversations
with Herring in which his talking too much or not doing his work
was discussed. On direct, Hough had testified in detail to a conversa-
tion with Herring on Friday in which he was asked to work on Sat-
urday. The testimony referenced by the Respondent does not detract
from Hough's credibility or affect my conclusion, based on his over-
all testimony and demeanor, that Hough was a believable and con-
vincing witness.6In it posttrial brief the Respondent apparently seeks to counterthe adverse inferences suggested by these facts by questioning
whether Hough was asked to work on Saturday. It asserts (p. 18):
``Herring does not recall asking Hough to work that day.'' No cita-
tion to the record is given in support of this statement and I am un-
able to find any such testimony by Herring. Hough's testimony that
he was asked by Herring to work on Saturday was credible and is
uncontradicted.1. The discharge of Franklin HoughFranklin Hough began working for the Respondent as a la-borer on October 21. On Friday, October 25, Hough wore a
hat to work which had the Union's logo and the words
``strike lightning'' printed on it. He wore the hat in the pres-
ence of Shanefelter, Stewart, and his immediate supervisor,
Ed Herring. There is evidence that all but about two of the
employees on his shift wore similar hats that day. On Friday
afternoon, Herring asked Hough if he would like to work on
Saturday, normally a nonworkday. Hough said that he would
like to talk to somebody before he made his decision about
working. Herring asked what the matter was, couldn't he
make up his own mind. Hough said that he could and said
that he did not want to work on Saturday. On the following
Monday, Hough went to work and after he had punched in
he was taken to Steward's office where Herring and Tom
Shanefelter were also present. Stewart told Hough that he
was being let go because he did not live up to company ex-
pectations during his probationary period. Hough got his
tools and went to the parking lot to wait for Acting Union
President Tantlinger. He told Tantlinger what had happened
and was told to go home.The Respondent presented the testimony of Stewart andHerring who said that they had observed Hough's work per-
formance during his first week on the job and that it was un-
satisfactory. Stewart said that he observed Hough doing ``a
lot of standing around away from his job, not performing.''
He said he spoke to Herring about it and told him to talk
to Hough and ``get him busy.'' Herring testified that Hough
was constantly talking to those around him and leaving his
work area. He said that he spoke to Hough about his conduct
a couple of times and told him ``to cut out the bullshit and
get back to work.'' Stewart and Herring testified that on
Thursday or Friday they discussed Hough's performance and
decided to terminate him. According to Stewart, he did not
tell Hough he was being terminated on Friday because he
was in a meeting at quitting time for the day-shift and did
not have a chance to talk to him.Analysis and conclusionsI find there is sufficient evidence to support the inferencethat Hough was discharged because of his display of support
for the Union by wearing the union hat and by refusing to
work overtime on Saturday. There is ample evidence of the
Respondent's animus toward the Union in the record as dis-
cussed above. The timing of an employer's action can be
persuasive evidence of its motivation. Limestone ApparelCorp., 255 NLRB 722, 736 (1981). Hough's discharge fol-lowed immediately after he, for the first time, displayed his
support for the Union by wearing the union hat and by join-
ing with the majority of employees who refused to work
overtime on Saturday, October 26, which in a position paper
filed with the Board, the Respondent acknowledged was in-
tended as a show of support for the Union by the employees.
It was also only a matter of days after the telephone con-
versation in which Shanefelter told Union Representative
Barchiesi, ``[F]uck all you sons of bitches.''I do not credit the testimony of Stewart or Herring con-cerning the reason Hough was terminated. Although both
claimed that he was constantly neglecting his duties and talk-
ing on the job, neither could identify a single individual thathe had seen Hough talking with during the week. Both alleg-edly observed Hough's shortcomings throughout the week
and Stewart said he told Herring to get him busy. However,
Herring said he informally corrected Hough only twice dur-
ing the week and while he said other employees were cau-
tioned at the same time he could not say who they were.
Hough credibly denied that Herring had ever spoken to him
about talking on the job.5Neither Stewart nor Herring of-fered any explanation as to why, if they had already decided
to discharge Hough on Thursday or Friday, at noon on Fri-
day Hough was asked if he would work on Saturday.6It isdifficult to understand why they would be willing to pay
Hough overtime on Saturday when, according to their story,
his work was so bad they had already decided he would not
be back on Monday. Moreover, even if as it contends, the
Respondent was ``somewhat casual in its approach to dis-
cipline,'' it would appear that sound business practice would
dictate informing a new employee in his first week on the
job that not only is he not meeting performance standards but
that he is in danger of termination. Stewart testified that his
duties include trying to ensure that employees perform to
their full potential, that he has counseled employees who
were not performing adequately in an effort to improve their
work performance and that ``in a lot of cases'' employees
were allowed to continue to work for some period of time
in order for that improvement to come about. Here, however,
even under the Respondent's version of the facts, Hough was
discharged after 1 week on the job without counseling or dis-
ciplinary action beyond two informal cautions from a fore-
man.I also do not credit the testimony of Stewart that, althoughhe made his decision to terminate Hough no later than Fri-
day, he was unable to tell him about it until Monday morn-
ing. I did not believe the self-serving explanation that he was
tied-up at quitting time of Friday. If that were true, there wasno reason given why Herring, Hough's immediate supervisor,
or someone else could not have informed him. In at least two
other instances, discussed below, Stewart informed employ-
ees that they were being terminated by calling them on the
telephone. So there is no reason to believe that Stewart wait-
ed to tell Hough in person as a matter of courtesy. The evi-
dence suggests that Stewart waited to inform Hough of his
discharge until Monday, the first workday after the employ-
ees had refused to work overtime on Saturday in a show of 343SHANE FELTER INDUSTRIESunion solidarity, in order to ensure that the employees knewabout it and to impress upon them that their support for the
Union could cost them their jobs. It is true that Hough, being
a new employee, was not a particularly visible or leading
supporter of the Union. However, given the almost unani-
mous (all but two bargaining unit employees) refusal to work
on Saturday, it appears that Hough was selected because he
was new and allegedly in a probationary period which made
him more vulnerable than employees with more longevity.I find that there is no credible evidence that Hough wasdischarged because his work performance was inadequate
and that the Respondent's reliance on that purported reason
was pretextual. Accordingly, I also find that the Respondent
has not borne the burden of establishing that it would have
discharged Hough in the absence of protected activity on the
part of its employees. I find that the discharge of Franklin
Hough was a violation of Section 8(a)(3) of the Act. WrightLine, supra.2. The suspension of Daniel TantlingerOn the same morning that Hough was discharged, the Re-spondent suspended employee Daniel Tantlinger for 1 day.
After he was informed of his discharge on the morning of
October 28, 1991, Hough waited outside the shop to speak
with Tantlinger who was the acting union local president.While they were still outside, Stewart began speaking to the
employees inside the shop. He said that management em-
ployees had worked during the weekend and had put out
more work than the entire work force had during previous
weeks. He asked them to give 100 percent while working,
said that there would be ``no more bullshitting,'' and warned
that anyone who did not wear his safety glasses would be
sent home. At that point Tantlinger entered the plant and
asked what was going on and what he was missing. Stewart
responded that if he had been on time he would know what
was going on. The foregoing facts are not in dispute.Stewart testified that Tantlinger came in 5 to 10 minutesafter he started speaking to the employees and interrupted
him in a loud and angry manner. Stewart asked him to be
quiet so that he could continue. Tantlinger persisted in asking
why the meeting was being held and Stewart told him to be
quiet or go home. At that point, Tantlinger thrust his arm
forward and threw his lunch container toward Stewart. Stew-
art told him to leave the premises. Tantlinger asked if he was
fired and Stewart told him he was not but should go home
for the day. Tantlinger continued to ask if he was being fired
or laid off and Stewart responded that if he would be quiet
and let him continue the meeting they could forget about the
incident. Tantlinger continued to interrupt, demanding to
know if he had been fired. Stewart said, ``[N]o, just go
home.'' Tantlinger told him he was ``fucking up'' and left
the premises. Stewart spoke with Tantlinger on the telephone
later in the day an informed him that he was suspended for
1 day and was expected to be at work the following day.For reasons that have not been explained, Tantlinger wasnot called as a witness by the General Counsel. Timothy
Manchas and James Yaugher testified about this incident.
Their versions do not differ significantly from that of Stewart
except that they said that Tantlinger told Stewart that he had
``dropped'' his lunch container. Both agreed that it landed
about 3 or 4 feet from Stewart.Analysis and conclusionsThe evidence establishes that the Respondent knew thatTantlinger was a supporter of the Union. Manchas and
Yaugher testified that during a meeting concerning the
Union's organizing campaign, Denny Shanefelter had asked
the employees to put the campaign behind them and bury the
hatchet. After doing so, he singled out Tantlinger and said
that he could see that he was not in agreement. Stewart testi-
fied that he had spoken with Tantlinger about his union sym-
pathies and had known for several years that Tantlinger sup-
ported the Union. This, coupled with the Respondent's union
animus and the proximity to the unlawful discharge of
Hough on the same morning, is sufficient to make out a
prima facie case that Tantlinger was disciplined because of
his support for the Union.I find that the Respondent has established that it wouldhave taken the same action even in the absence of
Tantlinger's support for the Union. Based on the credible tes-
timony of Stewart about the incident, I find that Tantlinger
arrived late and angrily interrupted the meeting Stewart was
conducting with the employees. After being asked by Stewart
to be quiet, Tantlinger continued disrupting the meeting and
eventually threw his lunch container in Stewart's direction.
While Tantlinger may have claimed he dropped the con-
tainer, it went forward 5 or 6 feet and landed only a few feet
from where Stewart was standing. After first telling
Tantlinger to go home, Stewart offered to forget about the
incident if Tantlinger would be quiet and let him finish the
meeting. Tantlinger persisted in interrupting Stewart by de-
manding to know if he was being fired until Stewart finally
ordered him out of the shop. Tantlinger may well have been
upset over learning about Hough's discharge, but without his
testimony this is just speculation. Moreover, even if that
were true, it cannot justify his conduct. There is no evidence
that Tantlinger made any reference to Hough or his discharge
until his disruption had reached the point where Stewart told
him to go home and, then, he asked only if he was being
fired like Hough had been. Under the circumstances, I find
that Stewart's action in suspending Tantlinger was a reason-
able response to his insubordinate and disruptive conduct
which was unprovoked and occurred in front of the entire
shift. An employer has the right ``to maintain order and re-
spect in the conduct of its business.'' Postal Service, 268NLRB 274, 275 (1983). I find that the suspension of
Tantlinger did not violate Section 8(a)(3).3. Alleged reduction of health benefitsIt is alleged that the Respondent violated Section 8(a)(3)by denying Timothy Manchas reimbursement for claims sub-
mitted pursuant to its health benefits plan for the prescription
drug Ativan. Notwithstanding the fact that the Respondent
has displayed animus toward the Union and its supporters,
which included Manchas, I find the evidence does not estab-
lish that such a violation occurred. As is discussed below, the
health benefits claims of certain employees, including
Manchas, which were filed after the Respondent changed its
claims processor in November 1991, were initially denied be-
cause they were for costs incurred prior to the time the new
processor took over. When this occurred, the Respondent
took the action necessary to insure that these claims were
paid to the extent they were allowable under the terms of the 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7As is discussed above, there is evidence that Hiznaneck made athreat of unspecified retaliation to Manchas which arose in connec-
tion with his complaints about the reduction in the rate of reimburse-
ment. However, the reduction in benefits had occurred before the
threat was made and resulted from the actions of the claims proc-
essor not the Respondent.8It appears that the date was actually November 12.plan. I find no evidence that there was any discriminationagainst Manchas because of his support for the Union. While
it does appear that the rate of reimbursement for Manchas'
claims for Ativan were reduced from 100 to 50 percent, the
evidence shows this occurred because of the independent ac-
tion of the new claims processor, pursuant to its interpreta-
tion of the plan language, not because of any action of theRespondent. While it is true that the Respondent accepted the
processor's interpretation calling for the reduced rate of re-
imbursement, I find no evidence that it did so in order to re-
taliate against Manchas.7I find that the evidence does not es-tablish a prima facie case of discrimination against Manchas
under Wright Line, supra. However, should that determina-tion be found to be incorrect, I also find that the Respondent
would have taken the same action even in the absence of
protected activity on the part of Manchas and other employ-
ees. I shall recommend that this allegation be dismissed.D. The 8(a)(5) and (1) Allegations1. The alleged layoffsIt is alleged that the Respondent laid off George Lesko,William Sellong, and Stephen Workman without first giving
the Union notice and the opportunity to bargain. The Re-
spondent admits that it did not give the Union prior notice
of these layoffs but contends that it was unnecessary because
the three employees were in fact terminated for cause.a. George LeskoGeorge Lesko testified that he began working for the Re-spondent in April 1991 and was certified in flux-core weld-
ing. His work performance was never evaluated and he was
never disciplined while employed there. Sometime in August
he spoke to his supervisor, Ron Beckman, about working 1
hour less per month because he was earning $5 too much to
qualify for food stamps. Beckman said he would have to talk
it over with his boss. Beckman never got back to him about
his request. His hours were not reduced and from that time
until he was laid off he averaged 50 hours a week. On No-
vember 11,8he was called to Stewart's office. Stewart toldhim that he understood that Lesko was unable to work the
number of hours that the Respondent needed and asked if he
would take a layoff. Lesko told Stewart that he was getting
enough hours so that he no longer needed to qualify for food
stamps. Stewart showed him some blueprints and talked
about the type of work the Respondent had available which,
he said, Lesko was not qualified to perform. Lesko asked if
there was anything else and after Stewart said there was not,
he agreed to take a layoff. Stewart said there might be more
work in the future and that he should call in a couple of
weeks. About 3 weeks later, he called the shop and asked
for Stewart and was told he was busy. He spoke with a sec-
retary and asked if there was going to be any work for him.She responded that she did not think he would ever workthere again.Stewart testified that Lesko had asked that his hours be cutbecause of something to do with food stamps and that he
told Lesko that he needed all his hours. He ultimately made
a determination to let Lesko go and in a meeting they had
to discuss his decision he told Lesko that he was going to
let him go because he was unable to work the hours that
were needed. Beckman testified that he was not involved in
the decision to terminate Lesko and did not know why Lesko
was terminated. He said it was his understanding that Lesko
was laid off due to a slowdown in the welding area. The Re-
spondent introduced records indicating that Lesko missed
work on October 28 for an ``unknown'' reason and that he
was off due to illness from November 4 through 8. The
record also contains documents the Respondent submitted to
the state unemployment compensation and welfare agencies
which indicate that Lesko was separated due to ``lack of
work.''Analysis and conclusionsIn the event of an economically motivated layoff of bar-gaining unit employees, an employer has a statutory obliga-
tion to bargain over the layoff decision and its effect on the
employees. Stamping Specialty Co., 294 NLRB 703 (1989);Lapeer Foundry & Machine, 289 NLRB 289 (1988). TheRespondent contends that it has a policy whereby, in some
instances, when it discharges employees the terminations are
designated as ``layoffs'' so that the employees will be eligi-
ble for unemployment compensation while they look for an-
other job and that, in such instances, it has no obligation to
bargain about the terminations. I find that there is no credible
evidence that this policy was involved in Lesko's separation
or that it was a disciplinary discharge rather than an eco-
nomically motivated layoff.Lesko's testimony about the meeting in which Stewart in-formed him he was being laid off was credible. I find that
Stewart first told him he was being laid off because he could
not work all the hours that Stewart needed, a reference to
Lesko's previous request for a 1-hour-per-month reduction
that had never been acted upon. When Lesko said that was
no longer a problem because he was working enough hours
to not need the food stamp eligibility, Stewart showed him
the blueprints of the available work, said he was not quali-
fied to perform it and told him there was nothing else. This
is consistent with the reason the Respondent gave the state
unemployment compensation agency, that he was laid off
due to lack of work, and the understanding of Beckman,
Lesko's immediate supervisor. Stewart did not contradict
Lesko's testimony about showing him blueprints of the avail-
able work and telling him he was not qualified for that work.
He also did not deny telling Lesko there might be work for
him later and to call in a few weeks. I find that the credible
evidence establishes that this was an economically motivated
layoff.Although the Respondent apparently contends that Leskowas discharged because of excessive absences, neither Lesko
nor Stewart testified to that being mentioned as a reason dur-
ing their meeting on November 12. It appears that the Re-
spondent has seized on that reason after the fact because it
had no other basis to support its contention that Lesko was
fired rather than laid off. That reason cannot withstand scru- 345SHANE FELTER INDUSTRIES9I did not believe Workman's testimony that Beckman told himat the end of the shift that he had to put something on the card, that
it was no big deal, and that he would not get in trouble over it, even
in the absence of a direct denial by Beckman. Beckman's credible
testimony as to what had occurred during the shift convinces me that
he gave Workman no such assurance.tiny. While both Beckman and Stewart testified that Lesko'sattendance was very poor, the Respondent presented no evi-
dence that he was ever absent prior to October 28 or that he
was ever disciplined or cautioned because of poor attend-
ance. The records it did produce show that Lesko was absent
on October 28 and that he was off due to illness from No-
vember 4 through 11. He furnished a note from a doctor at-
testing to the fact that he was ill and unable to work. There
is nothing to suggest that the Respondent had any reason to
question the validity of the note or that it ever did so. There
is nothing in the record to support the gratuitous assertion in
the Respondent's brief that when it failed to accommodate
Lesko's request for a reduction in his hours, he ``took mat-
ters into his own hands and was absent from work.'' As
noted above, Lesko asked in August for a 1-hour-per-month
reduction so that he would be eligible for food stamps.
Thereafter, the 50 hours a week he was working meant he
no longer needed to qualify for food stamps.I find that the Respondent has not established that Leskowas terminated for cause. The evidence as a whole supports
the finding that he was laid off for exactly the reason the Re-
spondent gave Lesko at the time he was laid off and listed
on the documents it submitted to the state unemployment
compensation and welfare agencies following his layoffÐ
lack of work. I find that the Respondent violated Section
8(a)(5) and (1) of the Act by laying off George Lesko on
November 12 without giving the Union notice or the oppor-
tunity to bargain concerning the layoff decision and the ef-
fects of that decision.b. William Sellong and Stephen WorkmanWilliam Sellong and Stephen Workman were employed bythe Respondent as welders on the afternoon shift which
worked from 4:30 p.m. to 3 a.m. They both testified that on
the shift that began on the afternoon of November 18 they
finished the welding work they were working on together at
about 10 a.m. and were given permission to leave work earlyby Foreman Ron Beckman. Workman testified that he had
returned to the shop at the end of the shift on the morning
of November 19 in order to catch his ride home and was told
by another employee that Beckman had written on his time-
card that he had refused to do a job. He asked about it and
was told by Beckman that he had to put something down on
the card, that it was not a big deal and that he was not going
to get into any trouble over it. During the day on November
19 both were called at home by Emery Stewart and told
there was no work for them to do and not to come to work.
Thereafter, both made several calls to Stewart to ask when
there would be work but neither has ever been called to re-
turn to work.Beckman testified that he was the direct supervisor ofSellong and Workman and that on the occasions he assigned
them work other than welding, such as drilling or grinding,
they were reluctant to do it and their output was poor. On
the night of November 18, there was welding work to be
done for only about half of the 10-hour shift. He told Sellong
and Workman this and that there would be another work as-
signment which would be drilling. During the shift he no-
ticed that they seemed to be dragging the work out so that
they would not have to do the drilling. At the lunchbreak
about halfway through the shift, he told them that there was
not enough welding to last the entire shift and he was notgoing to put up with their trying to make it last. They re-sponded that they could make it last all night. He told them
that he wanted them to finish the job and start drilling. They
responded that they were welders not drillers. He came back
to them when they had finished the job and told them there
was a beam to be drilled and to start drilling. They again
said they were welders not drillers. Beckman told them that
the Company would not pay them for standing around so
they should ``either drill or go home.'' They said they would
go home and left. He noted ``[d]rill or go home'' on their
timecards to indicate why they had not worked the entire
shift. He said that he believed that he left a note for Stewart
about the incident as he often did so to inform him what had
occurred during the shift. He did not prepare a report about
the incident and the note to Stewart was not produced. He
said he did not know why Sellong and Workman were termi-
nated and was not involved in the decision to do so.Stewart testified that he determines the work that is to bedone and Beckman assigns it to the employees on his shift.He always provides extra work to fill out the shift if needed.
On November 19 he got information from Beckman, either
in a note in the log or verbally, he did not recall how, about
what had occurred during the shift and that he decided to ter-
minate Sellong and Workman. He telephoned each and told
him that he was laying him off.Analysis and conclusionsAs in the case of Lesko, the Respondent denominated theseparations of Sellong and Workman as layoffs both when
they were told not to report to work and in documents it
filed with the state unemployment compensation agency. Un-
like the case of Lesko, I find that it has provided credible
and convincing evidence that Sellong and Workman were
terminated rather than laid off for lack of work. Based on his
demeanor and the content of his testimony, I found Beckman
to be a credible and reliable witness. He made no effort to
embellish his testimony or to go beyond what he actually did
or observed. I credit his testimony as to what occurred dur-
ing the November 18±19 shift over that of Sellong and
Workman. According to their version of events, Beckman
sought them out, offered to let them go home early when
they finished welding, but then reported to Stewart that they
had refused to work. It simply does not make sense for
Beckman, who was responsible for getting the work out, to
suggest that they leave early rather than perform the drilling
work that was there to be done. I find it much more likely
that, after Beckman told them he would not allow them to
drag the welding job out to the end of the shift and directed
them to begin drilling, it was their idea to leave early.9Ap-parently, they viewed Beckman's statement to ``drill or go
home'' as permission to leave early while the Respondent
viewed it as a refusal to do the work assigned to them.
Under the circumstances, while it might be argued that the
Respondent's action in discharging Sellong and Workman 346DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
over this incident was unduly harsh, I cannot conclude thatit was unreasonable or incorrect.It is often pointed out that an employer can discharge anemployee for a good reason, a bad reason, or no reason, so
long as it does not do so for an unlawful reason. There is
no contention here that the termination of Sellong or Work-
man was discriminatory. The Respondent was operating
within its rights when it discharged them. However, it ap-
pears that because it informed Sellong and Workman that
they were being laid off rather than discharged and chose to
classify them for unemployment compensation purposes, as
laid off rather than terminated for cause, the Respondent
stands accused of violating the Act. Where, as here, the Re-
spondent has provided a plausible and credible reason for its
actions, its choice of language should not be controlling nor
cause it to be penalized.I find that the evidence does not establish that the termi-nations of Sellong and Workman were economically moti-
vated layoffs rather than disciplinary actions. It is obviously
more than a coincidence that the only two employees who
were laid off on November 19 were the only two who re-
fused to do assigned work and left early during the previous
shift. The only evidence bearing on the availability of work
was testimony by Stewart that at the time of these layoffs
there was not enough flux-core welding work available for
all of the people qualified in that process. I do not find that
that testimony establishes that there was no work available
for Sellong and Workman. It is clear that they were assigned
and expected to do work other than welding such as the drill-
ing they had refused to do just prior to being terminated. I
find that the Respondent was not required to bargain with the
Union over these terminations and that it did not violate Sec-
tion 8(a)(5) by failing to do so. I shall recommend that theseallegations be dismissed.2. Alleged unilateral changesIt is alleged that the Respondent violated Section 8(a)(5)of the Act by changing the time period during which em-
ployees can submit claims for reimbursement under its health
and dental benefits plan and by changing the level of reim-
bursement for employee claims for the prescription drug
Ativan under that plan.Since at least 1987, the Respondent has provided its full-time employees with health and dental benefits under a self-
funded welfare plan. Effective November 1, 1991, the Re-
spondent changed plans from one for which the claims proc-
essing agent was Diversified Group Administrators, Inc.
(DGA) to one for which the claims processing agent was
Employee Benefit Claims, Inc. (EBC). Company Controller
Hiznaneck testified that the two plans were intended to be
identical, that there may have been some differences in
wording, but that the actual plan and the benefit level is the
same. In October, the Respondent issued a memorandum to
all employees which stated that they should claim for reim-
bursement for all medical bills incurred on or prior to Octo-
ber 31, by that date. The brochures describing the plans state
that claims for reimbursement should be submitted within 90
days of the date an expense was incurred. Counsel for the
General Counsel contends that this had the effect of short-
ening the period during which claims for reimbursement
could be filed and constituted a unilateral change in the em-
ployees' health benefits.The evidence establishes that Timothy Manchas had beenreimbursed under the plan for claims for the purchase of the
drug Ativan, prescribed for his wife, at 100 percent of the
cost after payment of an annual deductible, for purchases be-
tween April 1988 and November 1, 1991. Since that time,
purchases of the drug have been reimbursed at the rate of 50
percent after payment of the deductible. Manchas testified
that he attended a meeting on November 1, at which employ-
ees were informed of the change in processing agents for the
health plan by Hiznaneck, who stated that the insurance cov-
erage would remain the same and only the names of the
processors were changing. Union Representatives Barchiesi
and Edward Yankovich testified that the Union was not noti-
fied or given the opportunity for bargaining before these al-
leged changes went into effect and there was no evidence to
the contrary.The Respondent contends that there has been no changewith respect to the time in which employees must file claims
for benefits under the health plan. Hiznaneck testified that
each year since he was employed by the Respondent in 1989,
he has posted a notice requesting that employees get their
claims in by October 31. The notice posted in 1990 was in-
troduced and he testified that those for earlier years were
similar. The evidence shows that several employees were un-
able to get all of their claims in by the October 31 deadline
and that such claims were initially denied by EBC because
they were incurred prior to the date it began processing
claims for the Respondent. After it learned of these denials,
the Respondent sent EBC a letter directing it to pay those
claims if they were otherwise payable under the terms of the
plan and the claims covered by the plan were paid.With respect to the change in the rate of reimbursementon Manchas' claims for Ativan, the Respondent contends thatits new claims processing agent has determined that, under
the terms of the plan, 50 percent is the correct rate of reim-
bursement notwithstanding the fact that it had been reim-
bursed at 100 percent by DGA prior to November 1, 1991.
Leslie Sullivan, a regional claims manager for EBC, testified
that she was familiar with the Manchas claim for Ativan and
that the Respondent's plan ``allowed out-patient mental nerv-
ous coverage at 50 percent, and this drug was for treatment
of a mental nervous condition; therefore, it was eligible at
50 percent, and that does fit within industry standard.'' She
testified that ``based on our interpretation of the prior car-
rier's plan, yes, we feel they [DGA] made a benefit payment
that was not in keeping with the written plan document.''
Charles Davidson, general counsel of EBC, also testified that
according to his interpretation of the document as written,
Ativan should be reimbursed at the rate of 50 percent.Analysis and conclusionsA health insurance plan is a benefit constituting a term andcondition of employment whether established pursuant to a
collective-bargaining agreement or not. Beitler-McKee Opti-cal Co., 287 NLRB 1311, 1312 (1988). An employer violatesSection 8(a)(5) and (1) of the Act by making changes in the
terms and conditions of employment without first giving its
employees' statutory bargaining representative notice and an
opportunity to bargain over such changes. NLRB v. Katz, 369U.S. 736 (1962); Pioneer Press, 297 NLRB 972, 976 (1990).I find the evidence fails to establish that the Respondentunilaterally changed the period during which employees 347SHANE FELTER INDUSTRIES10There may have been a delay in payment of some of theseclaims but that was a result of the coincidental change in claims
processors and is unlikely to recur.could file claims for reimbursement under its health benefitsplan. It appears from the credible testimony of Hiznaneck
that in October 1991 the employees were asked to get their
claims in by October 31, as a matter of administrative con-
venience, as they had been asked to do in previous years.
There is no evidence that this request was mandatory or re-
sulted in employees being denied benefits to which they were
entitled. On the contrary, there was evidence that those em-
ployees who did not get their claims in by October 31 had
them paid to the extent allowable under the plan.10I findthat the Respondent's request that claims be filed by October
31 did not change the period that employees had to seek re-
imbursement under the terms of the plan and was not a
change from prior practice since the same request had been
made in previous years. I shall recommend that this allega-
tion be dismissed.Try as it might, the Respondent cannot make a convincingargument that payment of claims for Ativan arising after Oc-
tober 31 at 50 percent instead of 100 percent is not a change
in benefits under its health plan. The remaining question is
whether or not it was obligated to bargain with the Union
before making such a change. It apparently contends that it
was not so obligated because the change in benefit level was
simply a correction of an erroneous interpretation of a plan
provision over which it had no control. The evidence does
not support that contention. Although EBC representatives,
Davidson and Sullivan, testified that there could be no dis-
pute but that their interpretation of the plan that the claims
were payable at 50 percent was the right one, based on
``very black and white information,'' the fact is that prior to
October 31, 1991, similar claims were payable at 100 percent
and they were reimbursed at that rate for over 3 years with-
out any question being raised. Further, Davidson testified
that, as claim administrator of the plan, the Respondent has
unilateral authority to direct EBC on plan interpretation and
could order it to reimburse claims for Ativan at 100 percent.
I find that the Respondent, by having reimbursed claims for
Ativan at the rate 100 percent for more than 3 years, had es-
tablished an employee benefit which it could not change
without first giving the Union notice and an opportunity for
bargaining. Since it has ultimate authority to determine what
benefits its health plan is to provide, it cannot avoid its bar-
gaining obligation by relying on an interpretation of its plan
by a new claims processor which conflicts with the long-
standing previous interpretation of the plan. I find that by
unilaterally changing the rate at which employees' claims for
the prescription drug Ativan is reimbursed, from 100 to 50
percent, the Respondent violated Section 8(a)(5) and (1) of
the Act.CONCLUSIONSOF
LAW1. The Respondent, Shane Felter Industries, Inc., is an em-ployer engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time production and main-tenance employed by the employer at its Route 51,Uniontown, Pennsylvania, facility, including painters, fitters,welders, burners, laborers, plant clericals, inspection employ-
ees, working foremen, draftspersons, property maintenance
employees and utility employees; excluding office clerical
employees and guards, professional employees, and super-
visors as defined in the Act, constitute a unit appropriate for
collective-bargaining within the meaning of Section 9(b) of
the Act.4. The Respondent violated Section 8(a)(1) of the Act by:
(a) Threatening employees that it would close its businessbecause they had selected the Union as their collective-bar-
gaining representative.(b) Telling employees that it was futile to have selectedthe Union to represent them because it would never enterinto a contract with the Union.(c) Threatening employees with unspecified reprisals ifthey supported the Union and because the Union had filed
unfair labor practice charges against it.(d) Threatening employees with bodily harm because theyhad selected the Union to represent them.5. The Respondent violated Section 8(a)(3) and (1) of theAct by discharging Franklin Hough in retaliation for his hav-
ing engaged in protected activity and support for the Union.6. The Respondent violated Section 8(a)(5) and (1) of theAct by:(a) Laying off George Lesko on November 12, 1991, with-out first giving the Union notice and the opportunity for bar-
gaining.(b) Changing the rate of reimbursement for employeeclaims pursuant to its health plan for the prescription drug
Ativan from 100 to 50 percent without first giving the Union
notice and the opportunity for bargaining.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.8. The Respondent did not engaged in those unfair laborpractices alleged in the complaints not specifically found
herein.THEREMEDYHaving found that the Respondent engaged in certain un-fair labor practices, I shall recommend that it be required to
cease and desist therefrom and to take certain affirmative ac-
tion designed to effectuate the purposes of the Act.Having found that the Respondent discriminatorily dis-charged Franklin Hough, it must offer him immediate and
full reinstatement to his former job or, if that job no longer
exists, to a substantially equivalent position, without preju-
dice to his seniority or any other rights and privileges en-
joyed, and make him whole for any loss of earnings and
other benefits suffered as a result of his unlawful discharge,
as prescribed in F.W. Woolworth Co.
, 90 NLRB 289(1950), plus interest, computed as prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).Having found that the Respondent violated Section 8(a)(5)and (1) by laying off George Lesko without notice to the
Union and affording it the opportunity to bargain over the
layoff decision as well as the effects of that decision, it must
make him whole for any loss of earnings suffered by reason
of this unilateral layoff. Backpay shall be computed as out-
lined above and cover the period from the date of his layoff
until he was recalled or the earliest date on which one of the 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.11If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''following conditions is met: (1) mutual agreement with theUnion is reached; (2) good-faith bargaining results in a bona
fide impasse; (3) the Union fails to commence negotiations
within 5 days of receiving notice of the employer's desire to
bargain; or (4) the Union subsequently fails to bargain in
good faith. United Gilsonite Laboratories, 291 NLRB 924,925 (1988). The Respondent must also restore the status quo
ante with respect to reimbursement for claims for the pre-
scription drug Ativan under its health benefit plan by reim-
bursing such claims at the rate of 100 rather than 50 percent
and make whole Timothy Manchas for any losses suffered as
a result of reimbursement at a lower rate since November 1,
1991, plus interest.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended11ORDERThe Respondent, Shane Felter Industries, Inc., Uniontown,Pennsylvania, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Threatening to close its business because its employeeshave selected the Union as their collective-bargaining rep-
resentative.(b) Telling employees it is futile to have selected theUnion as their collective-bargaining representative.(c) Threatening employees with unspecified reprisals be-cause they have selected the Union as their collective-bar-
gaining representative and because the Union filed unfair
labor practice charges against it.(d) Threatening employees with bodily harm because theyhave selected the Union as their collective-bargaining rep-
resentative.(e) Discharging or otherwise discriminating against em-ployees because they have engaged in support for the Union
or other protected activity.(f) Refusing to bargain with the Union as the exclusivecollective-bargaining representative of employees in the ap-
propriate unit by laying off unit employees without first pro-
viding the Union with notice and the opportunity to bargain
about the layoff decision and the effects of that decision on
the employees.(g) Refusing to bargain with the Union by unilaterallychanging the rate of reimbursement for the prescription drug
Ativan under its heath benefits plan.(h) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Notify the Union concerning all proposed changes inwages, hours and other terms and conditions of employment
of employees in the appropriate unit and, upon request, bar-
gain with the Union about such changes.(b) Reinstate the rate of reimbursement under its healthbenefits plan for the prescription drug Ativan at 100 percent
and make whole Timothy Manchas for any losses suffered as
a result of reimbursement at the rate of 50 percent since No-
vember 1, 1991, plus interest.(c) Notify and, on request, bargain with the Union con-cerning any proposed decision to lay off unit employees and
the effects of that decision on the employees.(d) Offer to Franklin Hough immediate and full reinstate-ment to his former job or, if that job no longer exists, to a
substantially equivalent position, without prejudice to his se-
niority or other rights and privileges previously enjoyed, and
make him whole for any loss of earnings or other benefits
he may have suffered as a result of the discrimination against
him, plus interest. Make whole George Lesko for any loss
of earnings or other benefits suffered as a result of his un-
lawful layoff on November 12, 1991, plus interest. Backpay
and interest due hereunder shall be computed in the manner
described in the remedy section of this decision.(e) Remove from its files any reference to the unlawfuldischarge of Franklin Hough and notify him in writing that
this has been done and that the discharge will not be used
against him in any way.(f) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(g) Post at its facility in Uniontown, Pennsylvania, copiesof the attached notice marked ``Appendix.''12Copies of thenotice, on forms provided by the Regional Director for Re-
gion 6, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(h) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaints in this matterare dismissed insofar as they allege violations of the Act not
specifically found herein.